Cite as 2015 Ark. 282


                 SUPREME COURT OF ARKANSAS
                                               No.


 IN RE APPELLATE MOTION                           Opinion Delivered   June 18, 2015
 ELECTRONIC-FILING PILOT
 PROJECT




                                        PER CURIAM

       Administrative Order Number 21 encourages every court of this state to

implement an electronic filing system and vests this court with the authority to adopt

electronic filing in the appellate courts of this state. See Ark. Sup. Ct. Admin. Order No.

21(3)(a)(3)–(4). Pursuant to that Order, we announce our intent to implement an

electronic filing system in this court and the court of appeals as soon as practicable. To that

end, we authorize the establishment of an electronic-filing pilot project limited to select

motions filed in the appellate courts to begin this summer as a first step toward mandatory

electronic filing in the appellate courts. See id. § (3)(b).

       Upon the Administrative Office of the Court’s (“AOC”) completion of the

technical changes needed to provide electronic filing of motions in the appellate courts,

parties shall be permitted to file and serve select motions and petitions, and any responses

thereto, via the electronic system, eFlex, which is provided by the AOC. In the interim,

however, parties will not be permitted to electronically file or serve any motion or

petition that requires the payment of any fee as a prerequisite to the filing.

       Parties who elect to file documents electronically shall be excused from the

requirements of Arkansas Supreme Court Rule 2-1(b) regarding the filing of paper copies.
                                   Cite as 2015 Ark. 282

Should there be any other irreconcilable discrepancies between Administrative Order

Number 21 and the Rules of the Supreme Court, Administrative Order Number 21 shall

govern with respect to electronic filings until such time as the court amends the Rules to

accommodate electronic filing.     Additionally, the clerk of this court is authorized to

promulgate and update policies and procedures for the implementation of this order and

for the use and operation of the electronic-filing and document-management systems.

       Persons with existing eFlex accounts will not be required to take any further steps

to acquire electronic filing capabilities in the appellate courts. Persons who have not yet

acquired an eFlex account should follow the AOC’s registration requirements available at

https://courts.arkansas.gov/administration/acap/efile to access the electronic filing system.




                                              2